DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 02/11/2020, 05/20/2020, 11/03/2021 and 04/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Asao et al. (US 2018/0127020 A1).
	Regarding claim 1, Asao et al. teaches:
An electric driving device (title, 100, para 19) comprising: 
a motor housing (25 Figs 1-2) accommodating therein an electric motor (2) that drives a mechanical control element (paras 23-24 - speed of motor 2); 
an electronic control unit (1) provided at a side end wall side of the motor housing (25) which is an opposite side to an output shaft portion of a rotation shaft (21) of the electric motor (2) and configured to drive the electric motor (paras 20-22); and 
a metal cover (15, para 30) fixed to the side end wall of the motor housing (25) and covering the electronic control unit (1), and 
wherein the electronic control unit (1) is configured by a plurality of stacked circuit boards (4 and Fig 2 shows two circuit boards stacked, but second one is not labeled), and besides amount fixing portion (36, para 36) for a specific circuit board (4) that is at least one of the plurality of stacked circuit boards,
 a heat-releasing member (36a) that thermally connects one surface of the specific circuit board (4) and the metal cover (15) is provided between the one surface of the specific circuit board (4) and the metal cover (15).

Regarding claim 2/1, Asao et al. teaches wherein: an electronic circuit element (switching elements 14, para 31) that generates heat is mounted on the other surface of the specific circuit board (4) which is a back side of the one surface of the specific circuit board (para 31).

Regarding claim 3/2, Asao et al. teaches wherein: a circuit having a transistor (para 21, Fig 2) is mounted on the other surface of the specific circuit board (4), and the heat-releasing member (36a) is arranged at a position that is close to the circuit having the transistor on the one surface of the specific circuit board (4).

Regarding claim 10, Asao et al. teaches:
An electric power steering device (100, title) comprising: 
an electric motor (2) providing a steering assistive force to a steering shaft on the basis of an output from a torque sensor that detects a turning direction and a turning torque of the steering shaft (para 21); 
a motor housing (25 Figs 1-2) accommodating therein an electric motor (2); 
an electronic control unit (1) provided at a side end wall side of the motor housing which is an opposite side to an output shaft portion of a rotation shaft (21) of the electric motor (2) and configured to drive the electric motor (paras 20-22); and 
a metal cover (15, para 30) fixed to the side end wall of the motor housing (25) and covering the electronic control unit (1), and 
wherein the electronic control unit (1) is configured by a plurality of stacked circuit boards (4 and Fig 2 shows two circuit boards stacked, but second one is not labeled), and besides amount fixing portion (36, para 36) for a specific circuit board (4) that is at least one of the plurality of stacked circuit boards,
 a heat-releasing member (36a) that thermally connects one surface of the specific circuit board (4) and the metal cover (15) is provided between the one surface of the specific circuit board (4) and the metal cover (15).

Regarding claim 11/10, Asao et al. teaches wherein: an electronic circuit element (switching elements 14, para 31) that generates heat is mounted on the other surface of the specific circuit board (4) which is a back side of the one surface of the specific circuit board (para 31).

Regarding claim 12/11, Asao et al. teaches wherein: a circuit having a transistor (para 21, Fig 2) is mounted on the other surface of the specific circuit board (4), and the heat-releasing member (36a) is arranged at a position that is close to the circuit having the transistor on the one surface of the specific circuit board (4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6,13-15 are rejected under 35 U.S.C. 103 as being unpatentable over   Asao et al. (US 2018/0127020 A1).
Regarding claim 4/3, Asao et al. teaches the use of a highly heat-radiating electrically insulating resin such as a resin containing a highly thermally conductive filler (para 32). Asao et al. are silent wherein: the heat-releasing member and the one surface of the specific circuit board are bonded with an adhesive.
However, a skilled artisan would readily recognize the benefit of wherein: the heat-releasing member and the one surface of the specific circuit board are bonded with an adhesive, since it would depend on desired structural integrity and cost.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Asao et al. wherein: the heat-releasing member and the one surface of the specific circuit board are bonded with an adhesive, since Asao et al.  already teaches the use of a highly heat-radiating electrically insulating resin such as a resin containing a highly thermally conductive filler (para 32).
The motivation to do so would depend on desired heat transfer, structural integrity and cost.
Regarding claim 5/4, Asao et al. teaches wherein: the adhesive is a thermal conductive adhesive to which a good thermal conductive filler is added (para 32).

Regarding claim 6/3, Asao et al.  discloses the use of a good thermal conductive liquid resin (para 32 – inherently is must be at least partially liquid to administer it as disclosed).
However, Asao et al. are silent regarding wherein: a gap between the heat-releasing member and the metal cover is filled with a good thermal conductive liquid resin.
Yet, a skilled artisan would readily recognize the benefit of using it in a gap between the heat-releasing member and the metal cover, since it would depend on desired heat transfer, structural integrity and cost.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Asao et al. wherein: a gap between the heat-releasing member and the metal cover is filled with a good thermal conductive liquid resin, since Asao et al. already teaches the use of a good thermal conductive liquid resin (para 32).
The motivation to do so would depend on desired heat transfer, structural integrity and cost.

Regarding claim 13/12, Asao et al. teaches the use of a highly heat-radiating electrically insulating resin such as a resin containing a highly thermally conductive filler (para 32). Asao et al. are silent wherein: the heat-releasing member and the one surface of the specific circuit board are bonded with an adhesive.
However, a skilled artisan would readily recognize the benefit of wherein: the heat-releasing member and the one surface of the specific circuit board are bonded with an adhesive, since it would depend on desired structural integrity and cost.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Asao et al. wherein: the heat-releasing member and the one surface of the specific circuit board are bonded with an adhesive, since Asao et al.  already teaches the use of a highly heat-radiating electrically insulating resin such as a resin containing a highly thermally conductive filler (para 32).
The motivation to do so would depend on desired heat transfer, structural integrity and cost.

Regarding claim 14/13, Asao et al. teaches wherein: the adhesive is a thermal conductive adhesive to which a good thermal conductive filler is added (para 32).

Regarding claim 15/12, Asao et al.  discloses the use of a good thermal conductive liquid resin (para 32 – inherently is must be at least partially liquid to administer it as disclosed).
However, Asao et al. are silent regarding wherein: a gap between the heat-releasing member and the metal cover is filled with a good thermal conductive liquid resin.
Yet, a skilled artisan would readily recognize the benefit of using it in a gap between the heat-releasing member and the metal cover, since it would depend on desired heat transfer, structural integrity and cost.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Asao et al. wherein: a gap between the heat-releasing member and the metal cover is filled with a good thermal conductive liquid resin, since Asao et al. already teaches the use of a good thermal conductive liquid resin (para 32).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (US 2018/0127020 A1) as applied to claims 6 and 15 above, and further in view of Karim (US 2005/0116335).
Regarding claim 7/6, Asao et al. do not teach wherein: the good thermal conductive liquid resin is a thermal conductive grease.
Karim teaches wherein: the good thermal conductive liquid resin is a thermal conductive grease (paras 24, 36), to provide adhering means.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Asao et al. wherein: the good thermal conductive liquid resin is a thermal conductive grease, as Karim teaches.
The motivation to do so is that it would provide adhering means (para 24 of Karim).

Regarding claim 16/15, Asao et al. do not teach wherein: the good thermal conductive liquid resin is a thermal conductive grease.
Karim teaches wherein: the good thermal conductive liquid resin is a thermal conductive grease (paras 24, 36), to provide adhering means.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Asao et al. wherein: the good thermal conductive liquid resin is a thermal conductive grease, as Karim teaches.
The motivation to do so is that it would provide adhering means (para 24 of Karim).
Allowable Subject Matter
Claims 8,9,17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 8/3 inter alia, the specific limitations of “…wherein: a base body portion that forms a connector terminal is provided between the specific circuit board and the metal cover, and the heat-releasing member extends from the metal cover to the one surface of the specific circuit board through a penetration hole that is formed on the base body portion….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 9/8 is also allowable for depending on claim 8.
In claim 17/12 inter alia, the specific limitations of “…wherein: a base body portion that forms a connector terminal is provided between the specific circuit board and the metal cover, and the heat-releasing member extends from the metal cover to the one surface of the specific circuit board through a penetration hole that is formed on the base body portion...”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 18/17 is also allowable for depending on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834